Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 1 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

  HOWARD MI CHAEL CAP LAN ,

               P laint iff,

               vs.

  ALLSTATE AUTO GROUPS INC., a
  Florida Profit Corporation and SUNRISE
  GATE LLC, a Florida Limited Liability
  Company,

            Defendant s.
  _______________________________/

                                      COMPLAINT

  P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P laint iff”), t hrough t he
  undersigned counsel, hereby files t his co mplaint and sues ALLSTATE AUTO
  GROUPS INC. (“ALLSTATE”), and SUNRISE GATE LLC, (“SUNRISE”) (hereina ft er,
  co llect ively referred t o as “Defendant s”), for declarat ory and injunct ive relief;
  for discr iminat io n based on disabilit y; and for t he result ant at torney's fees,
  expenses, and cost s ( including, but not limit ed t o, court cost s and expert fees),
  pursuant to 42 U.S.C. §12181 et. seq., ("AMERI CANS WITH DISABILITIES
  ACT OF 1990," or "ADA") and alleges:


  JURIS DICTION
  1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
  28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
  §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
  wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
  28 U.S.C. §2201 and §2202.


  VENUE

                                              1
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 2 of 11



  2.       The venue o f all event s giving r ise t o this lawsuit is lo cat ed in Broward
  Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
  t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
  designat ed court for t his suit .


  PARTIES
  3.      P laint iff, HOWARD MI CHAE L CAP LAN , is a resident of t he St at e of
  Flor ida.     At t he t ime o f P laint iff’s visit to Allstate Auto Group (“Subject Facility”),
  P laint iff   suffer ed   fro m   a   “qualified    disabilit y”   under   t he   ADA,   whic h
  subst ant ially limit s P la int iff’s major life act ivit ies, inc luding but not limit ed t o
  walking, and requires t he use o f a mo bilit y aid . T he P la int iff perso nally vis it ed
  Allstate Auto Group, but was denied full and equal access, and full and equa l
  enjo yment o f t he facilit ies, ser vices, go ods, and amenit ies wit hin Allstate Auto
  Group, which is t he subject of t his lawsuit . The Subject Facilit y is an aut o repair
  shop and P laint iff want ed t o inquir e about t heir ser vices, but was unable t o due
  to t he discr iminat or y barr ier s enumer at ed in Paragraph 15 o f t his Co mplaint .


  4.      In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
  advocat e of t he r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for
  t he purpose o f assert ing his civil r ight s and mo nit or ing, ensur ing and
  det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
  ADA.


  5.      Defendant s, ALLSTATE and SUNRISE are aut hor ized t o conduct business
  and are in fact conduct ing business wit h in t he St at e of Flor ida. The Subject
  Facilit y is locat ed at 803 N.W. 7th Terrace, Fort Lauderdale, FL 33311. Upon
  infor mat io n and belief, ALLSTATE is t he lessee and/or operator of t he Real
  Propert y and t herefor e held account able of t he vio lat ions of t he AD A in t he
  Subject Facilit y which is t he mat t er of this suit . Upon infor mat io n and belief,
  SUNRISE is t he owner and lessor of t he Real Propert y where t he Subject Facilit y
  is locat ed and t herefore held account able for t he vio lat io ns of t he ADA in t he

                                                  2
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 3 of 11



  Subject Fac ilit y which is t he mat t er of t his suit .


  CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
  6.     P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
  t hrough 5 of t his co mpla int , as are furt her expla ined herein.


  7.     On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
  ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
  and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
  The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
  1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.     As st at ed in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Co ngress found,
  amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
           and access t o public ser vices and public facilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer               for ms o f
           discr iminat io n,    including:     out right    int ent io nal    exclusio n;    t he
           discr iminat or y     effect s   of     archit ect ural,      t ransport at io n,  and
           co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
           benefit s, or ot her opport unit ies; and,

         v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and

                                                 3
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 4 of 11



               prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
               an equal basis and t o pursue t hose opport unit ies for which t his count r y
               is just ifiably famous, and cost s t he Unit ed St at es billio ns o f do llars in
               unnecessar y expenses result ing fro m dependency and non -product ivit y.

  9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
  t hat t he purpose o f t he ADA was t o:

           i. provide a clear and co mprehensive nat ional mandat e for t he eliminat io n
             of discr iminat io n against individuals wit h disabilit ies;

           ii. provide clear, st rong, consist ent , enforceable st andards addressing
             discr iminat io n against individuals wit h disabilit ies; and,

           iii. invoke t he sweep of congressio nal aut horit y, including t he power to
             enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
             address t he ma jor areas of dis cr iminat ion faced on a daily basis by
             people wit h disabilit ies.

  10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
  individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
  to    t he    full   and   equal   enjo yment   of t he   goods,    services,   facilit ies,   or
  acco mmo dat ions o f any place of public acco mmodat ion by any per son who
  owns, leases (or leases to), or operat es a p lace of public acco mmo dat ion. Allstate
  Auto Group is a p lace o f public acco mmodat io n by t he fact it is an est ablishment
  t hat provides goods/ser vices t o t he gener al public, and t herefore, must co mply
  wit h t he ADA. T he Subject Facilit y is open t o t he public, it s operat ions affect
  co mmerce, and it is a ser vice est ablishment . See 42 U.S.C. Sec. 12181 (7) and
  28 C.F.R. 36.104. Therefore, t he Subject Facilit y is a public acco mmodat io n
  t hat must comply wit h t he ADA.


  11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
  t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
  full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
  and/or acco mmodat ions at Allstate Auto Group locat ed at 803 N.W. 7th Terrace, Fort
  Lauderdale, FL 33311, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C. §12101 et .
  seq. ; and by fa iling t o remo ve archit ect ural barr iers pur suant t o 42 U.S.C.

                                                   4
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 5 of 11



  §12182( b)(2)( A)( iv).


  12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
  and equal access t o t he facilit y an d t herefore suffered an injur y in fact .


  13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
  enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
  mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
  in an area fre quent ly t ravelled by P laint iff. Furt her more, P laint iff will a lso
  ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
  fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
  disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P laint if f
  cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
  barr iers, which ar e in vio lat io n o f t he ADA.


  14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
  Depart ment o f Just ice, Office o f t he Attorney General, pro mu lgat ed Federa l
  Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
  guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Par t 36, ma y cause
  vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n and
  $110,000 for any subsequent vio lat io n.


  15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

  C.F.R. 36.302 et . seq., and ar e discr iminat in g against t he P laint iff wit h t he

  fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

  knowledge of:

         a. The parking facility in front of the auto repair shop does not provide a compliant

            accessible parking space. 2010 ADA Standards 502.1




                                                5
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 6 of 11



        b. The parking facility does not have the minimum number of accessible parking spaces

             required. 2010 ADA Standards 208.2

        c. At time of inspection, in front of business there were several parking spaces occupied

             with customer cars and zero (0) accessible parking spaces. One (1) accessible parking

             space with adjacent access aisle is required. 2010 ADA Standards 208.2

        d. Where a total of four or fewer parking spaces, including accessible parking spaces,

             are provided on a site, identification of accessible parking spaces are not required by

             DOJ regulations. All other accessible routes and elements at the facility must be

             compliant. 2010 ADA Standards 216.5

        e. The parking facility does not provide compliant directional and informational signage

             to a compliant accessible parking space. 2010 ADA Standards 216.5

        f. There is no compliant access aisle attached to an accessible route serving any existing

             parking space which would allow safe entrance or exit of vehicle for accessible

             persons requiring mobility devices. 2010 ADA Standards 502.2

        g. There is currently no existing accessible route to help persons with disabilities safely

             maneuver through the parking facilities. Accessible routes must connect parking

             spaces to accessible entrances. In parking facilities where the accessible route must

             cross vehicular traffic lanes, marked crossings enhance pedestrian safety, particularly

             for people using wheelchairs and other mobility aids. 2010 ADA Standards 502.3

        h. Existing facility does not provide a compliant accessible route to the main office

             entrance from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

        i.   There is a vertical change in level at the threshold from the parking lot up to the main

             entrance door creating a barrier for persons with disabilities from safely entering the



                                                  6
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 7 of 11



              premises. Changes in level of 1/4 inch high maximum are permitted to be

              vertical.2010 ADA Standards 303.2

         j.   The service office door has a non-compliant knob type door handle. Operable parts

              must be operable with one hand and not require tight grasping, pinching, or twisting

              of the wrist. 2010 ADA Standards 309.4

         k. At time of inspection a car was parked in front of the service office door created a

              barrier encroaching the maneuvering clearances necessary to enter office. 2010 ADA

              Standards 404.2.4

         l.   The facility does not provide compliant directional and informational signage to an

              accessible route which would lead to an accessible entrance. Where not all entrances

              comply, compliant entrances must be identified by the International Symbol of

              Accessibility. Directional signs that indicate the location of the nearest compliant

              entrance must be provided at entrances that do not comply. 2010 ADA Standards

              216.6

  16.    Upon infor mat ion and belief t here are ot her current vio lat io ns o f t he AD A
  at Allstate Auto Group. Only upon full inspect ion can a ll vio lat ions be ident ified.
  According ly, a co mp let e list of vio lat io ns will requir e an on -sit e inspect ion by
  P laint iff’s r epresent at ives pursuant to Rule 34b of t he Federal Rules of C ivi l
  Procedure.


  17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
  discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
  feasible. To dat e, t he readily achievable barr ier s and ot her vio lat io ns of t he
  ADA st ill exist and have not been remedied or alt ered in such a way as t o
  effect uat e compliance wit h t he provis io ns of t he ADA.




                                                  7
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 8 of 11



  18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
  t he Defendant s were required t o make t he est ablishment a place o f public
  acco mmo dat io n, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
  of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


  19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
  filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
  att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
  U.S.C. §12205.


  20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
  grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
  to make t hem readily accessible and useable by individuals wit h disabilit ies t o
  t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
  requisit e modificat io ns ar e co mplet ed.


  REQUEST FOR RELIEF
  WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
  request s t he fo llo wing injunct ive and declarat ory relief:


  21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed
  and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


  22.    That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
  Subject Facilit y t o make it accessible to and usable by individuals wit h
  disabilit ies to t he full ext ent requir ed by T it le III of t he ADA;


  23.    That t his Honor able Court ent er an Or der dir ect ing t he Defendant s t o
  evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
  wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
  undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;

                                                 8
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 9 of 11




  24.    That t his Honorable Court award reasonable at torney's fees, all cost s
  ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
  suit , to t he P laint iff; and


  25.    That t his Honorable Court award such ot her and furt her r elief as it deems
  necessar y, just and proper.

  Dat ed t his August 26, 2019.

  Respect fully submit t ed by:

  Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 5 03
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff, HOWARD MICHAEL CAP LAN




                                             9
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 10 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  HOWARD MI CHAEL CAP LAN ,

               P laint iff,

               vs.

  ALLSTATE AUTO GROUPS INC., a
  Florida Profit Corporation and SUNRISE
  GATE LLC, a Florida Limited Liability
  Company,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on August 26, 2019, I elect ro nically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Filing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff HOWARD MI CHAE L CAP LAN




                                             10
Case 0:19-cv-62136-RKA Document 1 Entered on FLSD Docket 08/26/2019 Page 11 of 11



                                     SERVICE LIS T:

   HOWARD MI CHAEL CAP LAN , P laint iff, vs. ALLSTATE AUTO GROUPS INC., a
    Florida Profit Corporation and SUNRISE GATE LLC, a Florida Limited Liability Company

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


  ALLSTATE AUTO GROUPS INC.

  REGIS TERED AG ENT:

  BIRCH, BYFIELD
  803 NW 7 TERRACE
  FORT LAUDERDALE, FL 33311


  VIA PROCESS SERVER


  SUNRISE GATE LLC

  REGIS TERED AG ENT:

  HASBUN, SALVADOR
  3321 NW 22 WAY
  COOPER CITY, FL 33024

  VIA PROCESS SERVER




                                              11
